DETAILED ACTION
This office action is responsive to communications filed on March 2, 2022.  Claims 1, 7-9, 11-14, 16, 18, 20, 25, 26, 32, 43, 44, 50, 51, 52, 54-57, 59, 61, 63, 68, 69, 75, 85, 91, 97 and 98 have been amended.  Claims 1-98 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The Information Disclosure Statement dated 2/25/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 24, 26, 31, 33, 34, 42, 44, 45, 50, 54, 67, 69, 74, 76, 77, 85, 86, 91, and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2019/0141554) in view of Tooher et al. (US 2019/0141555).

Regarding Claim 1, Siomina teaches a method for wireless communication, by a user equipment (UE), comprising:
receiving a configuration signal indicating a configuration for a positioning reference signal (“Positioning measurements may be performed on DL radio signals (e.g. Cell-specific Reference Signals (CRS) or Positioning Reference Signals (PRS)) or signals transmitted by a radio network node, UL radio signals (e.g. Sounding Reference Signals, SRS) or signals transmitted by a wireless device to a network or another wireless device, or satellite radio signals” – See [0083]; “In one embodiment, the received measurement request may comprise a measurement configuration, assistance data for performing measurements, desired or requested measurement accuracy or positioning accuracy, positioning method, etc.” – See [0162]; The UE receives a measurement configuration for a positioning reference signal);
determining an accuracy level expected when performing one or more timing measurements based at least in part on one or more timings associated with a positioning reference signal and one or more properties associated with the positioning reference signal (“The first node determines whether to transmit the obtained (in Step 2) measurement result using a combined measurement report mapping or using a single measurement report mapping (see “Combined Measurement Reports”). The determining may be based, e.g. on one or more of: Measurement type e.g. use combined report for OTDOA RSTD, use combined report for any positioning measurement, … measurement quality or measurement accuracy, … measurement requirement e.g. use combined report if the measurement accuracy is worse than a threshold and/or if signal quality is below a threshold, … the first node may use combined report measurement report mapping to enable better resolution when radio conditions are more difficult or harsher e.g. delay spread is above a threshold and/or Doppler speed is higher. This is because under harsher conditions the measurement accuracy may become worse.” – See [0175]-[0183]; “positioning quality or positioning accuracy” – See [0185]; “measurements which require better measurement accuracy e.g. positioning measurement” – See [0197]; “Examples of stringent radio conditions are: when UE speed is above a threshold (e.g. 50 km/hr), when channel delay spread is above a threshold (e.g. 1 μs) etc.” – See [0198]; Thus, the UE determines an accuracy level expected for timing measurements based on a property associated with the reference signal, such as a purpose for the measurement.  For example, when the purpose of the timing measurements is for positioning, the UE determines that a higher measurement accuracy is required and transmits a combined measurement report.  The UE also determines an accuracy level expected for timing measurements based on a timing associated with the reference signal.  For example, when the channel being measured has a high delay spread, the accuracy can be reduced and a combined measurement report is required.  Thus, the UE utilizes the combined measurement report for situations where both high accuracy is required, such as for positioning measurements and when accuracy can be reduced because of poor channel conditions); and
transmitting a measurement report associated with the positioning reference signal, wherein the measurement report is related to the accuracy level associated with the one or more timing measurements (“The first node determines whether to transmit the obtained (in Step 2) measurement result using a combined measurement report mapping or using a single measurement report mapping (see “Combined Measurement Reports”). The determining may be based, e.g. on one or more of: Measurement type e.g. use combined report for OTDOA RSTD, use combined report for any positioning measurement, … measurement quality or measurement accuracy, … measurement requirement e.g. use combined report if the measurement accuracy is worse than a threshold and/or if signal quality is below a threshold” – See [0175]-[0180]; The UE transmits a combined measurement report in accordance with the accuracy level required for positioning measurements).
Siomina does not explicitly teach determining the one or more properties associated with the positioning reference signal based at least in part on the configuration signal.
However, Tooher teaches a UE determining one or more purposes/properties associated with a positioning reference signal based at least in part on the configuration signal (“A measurement configuration may also, or instead, include an indication of a measurement type and/or an indication of a measurement purpose” – See [0006]; “Purposes associated with an RMR may be one or more of performing mobility-related measurements, positioning, radio link monitoring, and cell acquisition” – See [0194]; “a WTRU may be indicated (e.g., receive an indication message indicating) a presence of at least one instance of an RMR, at least one relevant measurement (or measurement purpose)” – See [0252]; “A measurement type indicated in a measurement configuration may indicate to such a WTRU a function that the WTRU may use” – See [0260]; The measurement configuration (configuration signal) includes an indication of a measurement type/purpose (one or more properties associated with the positioning reference signal), such as a positioning measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to include determining the one or more properties associated with the positioning reference signal based at least in part on the configuration signal.  Motivation for doing so would be to enable the network to alert the UE to the purpose of a reference signal so that it can perform multiple operations on the reference signal.  Thus, overhead from transmission of reference signals can be reduced (See Tooher, [0127] and [0131]). 

Regarding Claim 2, Siomina in view of Tooher teaches the method of Claim 1.  Siomina further teaches determining, based at least in part on the one or more properties associated with the positioning reference signal, an accuracy level associated with a transmission timing for a second positioning reference signal, an accuracy level associated with a reception timing for the positioning reference signal, an accuracy level associated with a time difference between a reception of the positioning reference signal and a transmission of the second positioning reference signal, or any combination thereof (“Some examples of timing measurements are Round Trip Time (RTT), Time of Arrival (TOA), UpLink Relative Time of Arrival (UL RTOA), Time Difference of Arrival (TDOA), Reference Signal Time Difference (RSTD), User Equipment Receiver-Transmitter (UE Rx-Tx), eNodeB Rx-Tx” – See [0051]; The accuracy level pertaining to the positioning measurements is associated with a time of arrival (reception timing) for the positioning reference signal, reference signal time difference (time difference between a reception of the positioning reference signal and a transmission of the second positioning reference signal), etc.).

Regarding Claim 7, Siomina in view of Tooher teaches the method of Claim 1.  Siomina further teaches identifying, based at least in part on the configuration signal, whether the positioning reference signal is intended for performing positioning measurements, performing communications, or any combination thereof, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the identifying (“The adaptive resolution factor r may be one or more of: Variable and determined autonomously by the first node (e.g. UE), where the determination may be based, e.g. on one or more of: measurement type. For example smaller value of r is selected for measurements which require better measurement accuracy e.g. positioning measurement. Larger value of r may be selected for measurements involving less accuracy e.g. best effort measurement for network planning such as MBSFN RSRP, MBSFN RSRQ etc.” – See [0192]-[0197]; The UE identifies that the reference signal is intended for the purpose of positioning measurement, and accordingly uses a smaller value of r (i.e., higher accuracy level)).

Regarding Claim 10, Siomina in view of Tooher teaches the method of Claim 7.  Siomina further teaches that the positioning reference signal comprises a sounding reference signal (“Positioning measurements may be performed on DL radio signals (e.g. Cell-specific Reference Signals (CRS) or Positioning Reference Signals (PRS)) or signals transmitted by a radio network node, UL radio signals (e.g. Sounding Reference Signals, SRS)” – See [0083]).

Regarding Claim 11, Siomina in view of Tooher teaches the method of Claim 1.  Siomina further teaches identifying, based at least in part on the configuration signal, whether the positioning reference signal is simultaneously transmitted with a channel, wherein the channel is in a same component carrier as the positioning reference signal or a different component carrier as the positioning reference signal, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the identifying (“The measurements may be with or without CA (see the section on multi-carrier networks for details on CA)” – See [0036]; “The adaptive resolution factor r may be one or more of: number of parallel measurements at a certain time point or over a certain time interval, e.g. when multiple measurements are performed in parallel, it may be more challenging for the UE to achieve very high accuracy for all the parallel measurements, e.g. due to limited resources or the measurement time constraint for each of the parallel measurements, and thus a coarser resolution may be more reasonable” – See [0192]-[0203]; Positioning reference signals are transmitted/measured in parallel (i.e., simultaneously) on different component carriers, when carrier aggregation is performed.  The value of r (accuracy level) is determined based on the parallel/simultaneous measurements).

Regarding Claim 24, Siomina in view of Tooher teaches the method of Claim 1.  Siomina further teaches that the one or more timing measurements comprise a group delay timing measurement, a transmission timing measurement, a reception timing measurement, or any combination thereof, the group delay timing measurement being associated with a reception of the positioning reference signal and a transmission of a second positioning reference signal (“Some examples of timing measurements are Round Trip Time (RTT), Time of Arrival (TOA), UpLink Relative Time of Arrival (UL RTOA), Time Difference of Arrival (TDOA), Reference Signal Time Difference (RSTD), User Equipment Receiver-Transmitter (UE Rx-Tx), eNodeB Rx-Tx” – See [0050]; The timing measurements comprise a time of arrival (reception timing measurement)).

Claims 26, 44, 69, 85, 91, 97 and 98 rejected based on reasoning similar to Claim 1.
Claims 31, 50, 74 and 96 are rejected based on reasoning similar to Claim 7.
Claims 33 and 76 are rejected based on reasoning similar to Claim 10.
Claims 34, 54 and 77 are rejected based on reasoning similar to Claim 11.
Claims 42 and 67 are rejected based on reasoning similar to Claim 24.
Claims 45 and 86 are rejected based on reasoning similar to Claim 2.

Claims 3, 27, 46, 70, 87 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2019/0141554) in view of Tooher et al. (US 2019/0141555) and further in view of Sahai et al. (US 2019/0052996).

Regarding Claim 3, Siomina in view of Tooher teaches the method of Claim 1.  Siomina and Tooher do not explicitly teach identifying one or more measurement gaps, one or more guard periods associated with a scheduled transmission of the positioning reference signal, or a combination thereof, wherein the one or more measurement gaps and the one or more guard periods are scheduled before the positioning reference signal, after the positioning reference signal, or any combination thereof; and wherein determining the accuracy level further comprises determining the accuracy level based at least in part on identifying the one or more measurement gaps, the one or more guard periods, or a combination thereof. 
However, Sahai teaches identifying one or more measurement gaps, one or more guard periods associated with a scheduled transmission of the positioning reference signal, or a combination thereof, wherein the one or more measurement gaps and the one or more guard periods are scheduled before the positioning reference signal, after the positioning reference signal, or any combination thereof; and wherein determining the accuracy level further comprises determining the accuracy level based at least in part on identifying the one or more measurement gaps, the one or more guard periods, or a combination thereof (“In some instances, UE 120, such as a BL UE or MTC UE or FeMTC UE may measure PRS during 6 ms conventional measurement gaps, which occur with a periodicity of 40 ms. However, when PRS broadcasts include dense PRS configurations (e.g. increased number of consecutive PRS subframes per positioning occasion) and/or more frequent PRS transmissions (reduced PRS periodicity), UEs 120 (e.g. eMTC UE and/or FeMTC UEs) may request dedicated (autonomous or measurement) gaps of appropriate length (e.g. based on one or more of the UEs signal environment, processing capability, and/or desired positioning accuracy) from eNB 140-1. In some embodiments, UE 120 may request dedicated measurement gaps of a desired length from eNB 140-1 and may specify that the dedicated measurement gaps are being requested for inter-frequency PRS measurements.” – See [0048]; An accuracy level for a positioning reference signal is determined in association with a measurement gap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to identify one or more measurement gaps, one or more guard periods associated with a scheduled transmission of the positioning reference signal, or a combination thereof, wherein the one or more measurement gaps and the one or more guard periods are scheduled before the positioning reference signal, after the positioning reference signal, or any combination thereof; and wherein determining the accuracy level further comprises determining the accuracy level based at least in part on identifying the one or more measurement gaps, the one or more guard periods, or a combination thereof.  Motivation for doing so would be to enable the UE to perform positioning with a desired accuracy (See Sahai, [0048]).

Claims 27, 46, 70, 87 and 92 are rejected based on reasoning similar to Claim 3.

Claims 12, 14, 15, 35, 55, 57, 58 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2019/0141554) in view of Tooher et al. (US 2019/0141555) and further in view of Persson et al. (US 2016/0291128).

Regarding Claim 12, Siomina in view of Tooher teaches the method of Claim 1.  Siomina and Tooher do not explicitly teach identifying, based at least in part on the configuration signal, whether a transmission power associated with the positioning reference signal satisfies a threshold, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the identifying.
However, Persson teaches identifying, based at least in part on the configuration signal, whether a transmission power associated with the positioning reference signal satisfies a threshold, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the identifying (“While in other specific related embodiments of the system, the plurality of base stations are further configured to provide for boosting the transmit power by dynamically increasing the power boosting level based on the accuracy of the positioning estimation failing to meet the determined positioning accuracy threshold. Moreover, in other specific related embodiments, the plurality of base stations are further configured to provide for boosting the transmit power by iteratively and incrementally increasing the power boosting level in response to each instance of determining that the accuracy of the positioning estimation fails to meet the determined positioning accuracy threshold” – See [0014]; When a transmission power is at a certain level, a higher accuracy level for the positioning measurements is achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to identify, based at least in part on the configuration signal, whether a transmission power associated with the positioning reference signal satisfies a threshold, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the identifying.  Motivation for doing so would be to improve positioning accuracy for MTC devices since higher transmit power can provide greater positioning accuracy (See Persson, [0014]).

Regarding Claim 14, Siomina in view of Tooher and Persson teaches the method of Claim 12.  Persson further teaches identifying that the transmission power associated with the positioning reference signal does not satisfy the threshold; and determining a second accuracy level associated with the one or more timing measurements based at least in part on the identifying, wherein the accuracy level associated with the one or more timing measurements is greater than the second accuracy level expected when performing the one or more timing measurements (“While in other specific related embodiments of the system, the plurality of base stations are further configured to provide for boosting the transmit power by dynamically increasing the power boosting level based on the accuracy of the positioning estimation failing to meet the determined positioning accuracy threshold. Moreover, in other specific related embodiments, the plurality of base stations are further configured to provide for boosting the transmit power by iteratively and incrementally increasing the power boosting level in response to each instance of determining that the accuracy of the positioning estimation fails to meet the determined positioning accuracy threshold” – See [0014]; When a transmission power is not high enough to achieve a desired accuracy level (transmission power expected when performing the positioning reference signal does not satisfy the threshold), transmission power is boosted to achieve a second/higher accuracy level associated with the positioning measurements).

Regarding Claim 15, Siomina in view of Tooher and Persson teaches the method of Claim 12.  Persson further teaches that the UE has a capability associated with a frequency band, wherein the threshold is based on the UE capability (“PRS signals are prevalent throughout the bandwidth but the signal Power Spectral Density (PSD) is low. Since MTC devices operate in the narrow 1.4 MHz bandwidth, such devices are only capable of utilizing the minimal amount of PRS signals transmitted within the 1.4 MHz bandwidth. Embodiments of the present invention, provide for partial power boosting at the base station (also commonly referred to as eNode-B, base transceiver station or the like) so that the power boost increases signal PSD within a specified amount of Resources Blocks (RB) (e.g., 6 RB or the like) or within a narrow bandwidth (e.g., 1.4 MHz or the like) around DC (Direct Current) subcarrier (i.e., a subcarrier not containing data)” – See [0008]).  Siomina further teaches reporting the UE capability to a base station (“the inter-band and inter-RAT measurements are UE capabilities, which may be reported to the network” – See [0038]).

Claims 35, 55 and 78 are rejected based on reasoning similar to Claim 12.
Claim 57 is rejected based on reasoning similar to Claim 14.
Claim 58 is rejected based on reasoning similar to Claim 15.

Claims 18, 19, 25, 38, 39, 43, 61, 62, 68, 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2019/0141554) in view of Tooher et al. (US 2019/0141555) and further in view of Kazmi et al. (US 2018/0302873).

Regarding Claim 18, Siomina in view of Tooher teaches the method of Claim 1.  Siomina and Tooher do not explicitly teach identifying, based at least in part on the configuration signal, a bandwidth associated with the positioning reference signal; and determining that the bandwidth associated with the positioning reference signal satisfies a positioning reference signal bandwidth threshold, wherein the accuracy level expected when performing the one or more timing measurements is non-proportional to the bandwidth associated with the positioning reference signal. 
However, Kazmi teaches identifying, based at least in part on the configuration signal, a bandwidth associated with the positioning reference signal; and determining that the bandwidth associated with the positioning reference signal satisfies a positioning reference signal bandwidth threshold, wherein the accuracy level expected when performing the one or more timing measurements is non-proportional to the bandwidth associated with the positioning reference signal (“A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration. Additionally, a measurement configuration may comprise and/or indicate measurement settings of and/or for the UE, in particular pertaining to sampling rate and/or measurement bandwidth and/or (physical) measurement resolution (e.g., in regards to time resolution), in particular, if the UE is capable of changing such settings; a measurement capability report may indicate settings available for the UE” – See [0024]; “In order to fully benefit from enhancement of RSTD positioning accuracy (i.e. by virtue of larger PRS BW and/or UE receiver improvement) the RSTD quantization resolution may also have to be enhanced e.g. to reporting granularity of 0.5 T.sub.s or even 0.25 Ts” – See [0057]; “If the UE has low or lower capability (e.g., its measurement capability is not sufficient to provide the higher resolution and/or for the higher resolution mapping), such as lower sampling rate or smaller reception bandwidth, then lower resolution (e.g., 1 Ts) may be assumed, and/or mapping and/or transmitting may generally be adapted accordingly” – See [0069]; A bandwidth associated with the PRS is identified and a resolution (accuracy level) for the positioning timing measurements is determined based on whether the bandwidth satisfies a threshold (e.g., high bandwidth vs. low bandwidth)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to identify, based at least in part on the configuration signal, a bandwidth associated with the positioning reference signal; and determine that the bandwidth associated with the positioning reference signal satisfies a positioning reference signal bandwidth threshold, wherein the accuracy level expected when performing the one or more timing measurements is non-proportional to the bandwidth associated with the positioning reference signal.  Motivation for doing so would be to adapt the accuracy level of the measurements to the UE’s bandwidth capabilities (See Kazmi, [0069]).

Regarding Claim 19, Siomina in view of Tooher and Kazmi teaches the method of Claim 18.  Kazmi further teaches reporting, to a base station, a UE capability associated with a frequency band, a combination of frequency bands, or both, wherein the positioning reference signal bandwidth threshold is based at least in part on the UE capability (“A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration. Additionally, a measurement configuration may comprise and/or indicate measurement settings of and/or for the UE, in particular pertaining to sampling rate and/or measurement bandwidth and/or (physical) measurement resolution (e.g., in regards to time resolution), in particular, if the UE is capable of changing such settings; a measurement capability report may indicate settings available for the UE” – See [0024]).

Regarding Claim 25, Siomina in view of Tooher teaches the method of Claim 1.  Siomina and Tooher do not explicitly teach that the accuracy level expected when performing the one or more timing measurements is different for a first frequency range and a second frequency range.
However, Kazmi teaches that the accuracy level associated with the one or more timing measurements is different for a first frequency range and a second frequency range (“A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration. Additionally, a measurement configuration may comprise and/or indicate measurement settings of and/or for the UE, in particular pertaining to sampling rate and/or measurement bandwidth and/or (physical) measurement resolution (e.g., in regards to time resolution), in particular, if the UE is capable of changing such settings; a measurement capability report may indicate settings available for the UE” – See [0024]; “In order to fully benefit from enhancement of RSTD positioning accuracy (i.e. by virtue of larger PRS BW and/or UE receiver improvement) the RSTD quantization resolution may also have to be enhanced e.g. to reporting granularity of 0.5 T.sub.s or even 0.25 Ts” – See [0057]; “If the UE has low or lower capability (e.g., its measurement capability is not sufficient to provide the higher resolution and/or for the higher resolution mapping), such as lower sampling rate or smaller reception bandwidth, then lower resolution (e.g., 1 Ts) may be assumed, and/or mapping and/or transmitting may generally be adapted accordingly” – See [0069]; The resolution (accuracy level) is higher for large bandwidth (first frequency range) than for smaller bandwidth (second frequency range)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina such that the accuracy level associated with the one or more timing measurements is different for a first frequency range and a second frequency range for the same reasons as those given with respect to Claim 18.

Claims 38, 61 and 81 are rejected based on reasoning similar to Claim 18.
Claims 39, 62 and 82 are rejected based on reasoning similar to Claim 19.
Claims 43 and 68 are rejected based on reasoning similar to Claim 25.

Claims 20, 22, 37, 63, 65 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2019/0141554) in view of Tooher et al. (US 2019/0141555) and further in view of Kim et al. (US 2021/0120522).

Regarding Claim 20, Siomina in view of Tooher teaches the method of Claim 1.  Siomina and Tooher do not explicitly teach identifying, based at least in part on the configuration signal, a location of a sub-band associated with a scheduled transmission of the positioning reference signal, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the location of the sub-band.
However, Kim teaches identifying, based at least in part on the configuration signal, a location of a sub-band associated with a scheduled transmission of the positioning reference signal, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the location of the sub-band (“information about the list of bandwidth parts where the positioning reference signal is transmitted may be added to the existing positioning reference signal (PRS) higher layer configuration information” – See [0141]; “the UE performing only single BWP activation according to the UE's capability may perform the legacy operation, and the UE supporting multiple BWP activation may perform positioning reference signal (PRS) detection via multiple BWP activation” – See [0280]; “The configuration of the bandwidth where the positioning reference signal is transmitted has been described above. Hereinafter, a method of reporting reference signal time difference (RSTD) information for a positioning reference signal based on UE capability will be described” – See [0344]; “if the UE's positioning reference signal (PRS) reporting mode is determined, the reporting resolution corresponding thereto may be defined in association therewith” – See [0354]; “each UE's reporting resolution is given considering the UE's capability. At this time, the method of indicating each UE's reporting resolution may also be performed via reporting mode configuration” – See [0355]; One or more BWPs (sub-band locations) are identified for a positioning reference signal, wherein the resolution (accuracy level) for the timing measurements is based on the multiple BWPs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to identify, based at least in part on the configuration signal, a location of a sub-band associated with a scheduled transmission of the positioning reference signal, wherein the accuracy level expected when performing the one or more timing measurements is based at least in part on the location of the sub-band.  Motivation for doing so would be to provide flexible pattern-based positioning reference signals that support various use cases requiring different accuracy levels (See Kim, [0189]-[0190]).

Regarding Claim 22, Siomina in view of Tooher and Kim teaches the method of Claim 20.  Kim further teaches reporting, to a base station, a UE capability associated with the positioning reference signal, wherein the location of the sub-band associated with the scheduled transmission of the positioning reference signal is based at least in part on the UE capability (“it is assumed that the UE's capability has previously been reported to the base station (gNB)” – See [0376]).

Regarding Claim 37, Siomina in view of Tooher teaches the method of Claim 26.  Siomina and Tooher do not explicitly teach indicating, using the configuration signal, a duration of the positioning reference signal during the period of time, wherein the duration of the positioning reference signal comprises a number of symbols and the period of time comprises one millisecond. 
However, Kim teaches indicating, using the configuration signal, a duration of the positioning reference signal during the period of time, wherein the duration of the positioning reference signal comprises a number of symbols and the period of time comprises one millisecond (“A frame that includes 10 subframes each having the same length of 1 ms and has a length of 10 ms is defined in the frame structure in NR … a slot includes 14 OFDM symbols … one subframe may include two slots each having a length of 0.5 ms” – See [0070]; “In the LTE, higher-layer signaling may be transmitted via antenna port 6 as illustrated in FIG. 12. Through this, a UE performs position measurement. Basically, a PRS is transmitted to a pre-defined area through higher-layer signaling parameter configuration. … NPRS: duration (=No. of consecutive subframes), 1, 2, 4, 6 subframes” – See [0119]-[0122]; The duration of the PRS is indicated in a higher-layer configuration signal, wherein the period of time is a subframe with a length of 1 ms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to indicate, using the configuration signal, a duration of the positioning reference signal during the period of time.  Motivation for doing so would be to enable the UE to be informed of a subframe offset, periodicity and duration of the positioning reference signal so that it can perform the necessary measurements.

Claim 63 is rejected based on reasoning similar to Claim 20.
Claim 65 is rejected based on reasoning similar to Claim 22.
Claim 80 is rejected based on reasoning similar to Claim 37.

Claims 36 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2019/0141554) in view of Tooher et al. (US 2019/0141555) and Persson et al. (US 2016/0291128) and further in view of Kazmi et al. (US 2018/0302873).

Regarding Claim 36, Siomina in view of Tooher and Persson teaches the method of claim 35.  Siomina, Tooher and Persson do not explicitly teach receiving, from the UE, a UE capability associated with a frequency band, a combination of frequency bands, or both, wherein the threshold is based at least in part on the UE capability.
Kazmi further teaches receiving, from the UE, a UE capability associated with a frequency band, a combination of frequency bands, or both, wherein the threshold is based at least in part on the UE capability (“A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration. Additionally, a measurement configuration may comprise and/or indicate measurement settings of and/or for the UE, in particular pertaining to sampling rate and/or measurement bandwidth and/or (physical) measurement resolution (e.g., in regards to time resolution), in particular, if the UE is capable of changing such settings; a measurement capability report may indicate settings available for the UE” – See [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to receive, from the UE, a UE capability associated with a frequency band, a combination of frequency bands, or both, wherein the threshold is based at least in part on the UE capability.  Motivation for doing so would be to adapt the accuracy level of the measurements to the UE’s bandwidth capabilities (See Kazmi, [0069]).

Claim 79 is rejected based on reasoning similar to Claim 36.

Response to Arguments
Applicant’s arguments filed on March 2, 2022 have been fully considered but they are not persuasive.

On pages 26-27 of the remarks, Applicant argues “At portions cited by the Office Action, Siomina discusses that ‘[t]he adaptive resolution factor r may be one or more of: [p]re-defined or pre-configured, e.g. r=0.5 Ts for positioning with small cells and/or indoor, [or] [s]elected from a pre-defined or pre-configured set of values for r, e.g. {0.5 Ts, 1 Ts, 2.5 Ts, 5 Ts}.’ Id. ¶ [0192].  In particular, Siomina describes that the first node may determine the adaptive resolution factor based on a measurement type.  Siomina clarifies that ‘[a] smaller value of r is selected for measurements which require better measurement accuracy e.g. positioning measurement [and a] [l]arger value of r may be selected for measurements involving less accuracy e.g. best effort measurement for network planning such as MBSFN RSRP, MBSFN RSRQ etc., channel conditions.’ Id.  In fact, Siomina describes that a ‘smaller value of r may be used in case channel conditions are more stringent.’ Id. Thus, the cited aspects of Siomina relate to ‘ensuring that overall measurement accuracy of the reported measurement is least affected by r—not to determining an accuracy level to be expected when performing one or more timing measurements.  Indeed, neither paragraph [192] nor any other aspect of Siomina relates to an accuracy level for timing measurements.  Rather, Siomina merely discusses using an adaptive resolution factor to offset a report if the channel conditions demand high accuracy.  Accordingly, for at least these reasons, Siomina does not teach or suggest, ‘determining an accuracy level expected when performing one or more timing measurements based at least in part on one or more timings associated with the positioning reference signal and the one or more properties associated with the positioning reference signal,’ as now recited in amended independent claim 1.”

The Examiner respectfully disagrees.  In response to the amended limitations, the Examiner has cited additional passages from Siomina.  In [0175]-[0183], Siomina discloses “The first node determines whether to transmit the obtained (in Step 2) measurement result using a combined measurement report mapping or using a single measurement report mapping (see “Combined Measurement Reports”). The determining may be based, e.g. on one or more of: Measurement type e.g. use combined report for OTDOA RSTD, use combined report for any positioning measurement, … measurement quality or measurement accuracy, … measurement requirement e.g. use combined report if the measurement accuracy is worse than a threshold and/or if signal quality is below a threshold, … the first node may use combined report measurement report mapping to enable better resolution when radio conditions are more difficult or harsher e.g. delay spread is above a threshold and/or Doppler speed is higher. This is because under harsher conditions the measurement accuracy may become worse.”  See also [0185] (“positioning quality or positioning accuracy”), [0197] (“measurements which require better measurement accuracy e.g. positioning measurement”) and [0198] (“Examples of stringent radio conditions are: when UE speed is above a threshold (e.g. 50 km/hr), when channel delay spread is above a threshold (e.g. 1 μs) etc.”).
Thus, the UE determines an accuracy level expected for timing measurements based on a property associated with the reference signal, such as a purpose for the measurement.  For example, when the purpose of the timing measurements is for positioning, the UE determines that a higher measurement accuracy is required and transmits a combined measurement report.  The UE also determines an accuracy level expected for timing measurements based on a timing associated with the reference signal.  For example, when the channel being measured has a high delay spread, the accuracy can be reduced and a combined measurement report is required.  Thus, the UE utilizes the combined measurement report for situations where both high accuracy is required, such as for positioning measurements and when accuracy can be reduced because of poor channel conditions.

Allowable Subject Matter
Claims 4-6, 8, 9, 13, 16, 17, 21, 23, 28-30, 32, 40, 41, 47-49, 51-53, 56, 59, 60, 64, 66, 71-73, 75, 83, 84, 88-90 and 93-95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478